Citation Nr: 9927315	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-27 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance allowance under Chapter 30, Title 38, United 
States Code.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from September 27, 
1990 to November 18, 1992.   

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination of 
December 1996, by the Buffalo, New York Regional Office (RO), 
which denied the veteran's claim of entitlement to 
educational benefits under Chapter 30, Title 38, United 
States Code.  The notice of disagreement with this 
determination was received in January 1997.  The statement of 
the case was issued in April 1997.  The substantive appeal 
was received in September 1997. 


FINDINGS OF FACT

1.  The veteran entered active duty on September 27, 1990, 
and was obligated to serve four years on active duty.  

2.  The veteran was discharged on November 18, 1992; he was 
discharged for the convenience of the Government.  

3.  The veteran only served 25 months and 21 days of active 
duty.  

4.  The veteran was not discharged because of a service-
connected disability, a pre-existing condition, a physical or 
mental condition not characterized as a disability, for 
hardship, or involuntarily for the convenience of the 
Government as the result of a reduction in force, as 
determined by the secretary of the Navy.  


CONCLUSION OF LAW

Basic eligibility to receive educational benefits pursuant to 
Chapter 30, Title 38, United States Code, is precluded by 
law.  38 U.S.C.A. § 3011(a) (1) (A) (West 1991 & Supp. 1999); 
38 C.F.R. § 21.7042 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts are few and clear.  The record reflects that 
the veteran entered active duty in the Armed Forces on 
September 27, 1990.  The veteran's Certificate of Release or 
Discharge from Active Duty (DD Form-214) shows that he was 
discharged on November 18, 1992, after 2 years, 1 month and 
21 days on active duty; the narrative reason for his 
discharge was "commission of a serious offense."  According 
to computer-generated data from the Department of Defense 
(DOD), the veteran was initially obligated to serve 4 years 
on active duty; it was also indicated that the veteran was 
discharged for the convenience of the Government.  

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7042.  In 
particular, eligibility for educational benefits under 
Chapter 30, Title 38, United States Code, for a veteran who 
first enters active duty after June 30, 1985, with a four 
year obligation, is whether he serves at least three years of 
continuous active duty.  If he does not have at least three 
year of continuous active duty after June 30, 1985, he might 
still be eligible if he is discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty, or for the convenience of the 
Government if he served not less than 30 months of continuous 
active duty or involuntarily for the convenience of the 
Government.  38 U.S.C.A. § 3011(a)(1)(A)(ii).  

In this case, the veteran first entered active duty on 
September 27, 1990 with a four-year obligation.  He served on 
active duty until November 18, 1992, when he was honorably 
discharged with 2 years 1 month and 21 days of active duty.  
Therefore, the criteria set out in 38 U.S.C.A. 
§ 3011(a)(1)(A)(i) requiring three years of active duty have 
not been met.  However, as noted above, the veteran might 
still be eligible if he is discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty; or for the convenience of the 
Government, in the case of an individual who completed not 
less than 20 months of continuous active duty if the initial 
obligated period of active duty of the individual was less 
than three years or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active duty of the 
individual was at least 3 years; or involuntarily for the 
convenience of the Government as the result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii).  

In this regard, we note that while the veteran was discharged 
for the convenience of the Government, he served for fewer 
than 30 months and, therefore, the reason for discharge from 
service does not fall into any of the statutory exceptions to 
the general requirement that a veteran complete at least 
three years of his or her term of service for entitlement to 
Chapter 30 benefits.  

Under the governing law and regulatory provisions we must 
find that the veteran is not entitled to Chapter 30 
educational benefits.  38 U.S.C.A. § 3011(a)(1)(A) (West 1991 
& Supp. 1999); 38 C.F.R. § 21.7042 (1998).  

Under the circumstances of this case, we are without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the United States Court of Appeals for Veterans 
Claims held that cases such as this in which the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

